ACCEPTED
                                                                        01-14-00336-CR
                                                             FIRST COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                  10/27/2015 2:38:29 PM
                                                                  CHRISTOPHER PRINE
                                                                                 CLERK

             No. 01-14-00335-CR
             No. 01-14-00336-CR
                                            FILED IN
                                     1st COURT OF APPEALS
    IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
    FIRST JUDICIAL DISTRICT OF TEXAS 10/27/2015 2:38:29 PM
           AT HOUSTON, TEXAS         CHRISTOPHER A. PRINE
                                              Clerk

 CAUSE NOS. 12-DCR-061920 & 12-DCR-061921
      IN THE 240TH DISTRICT COURT
       FORT BEND COUNTY, TEXAS


        DAMION GENTRY, Appellant

                    VS.

        STATE OF TEXAS, Appellee


STATE'S AMENDED BRIEF ON DIRECT APPEAL


                          JOHN F. HEALEY, JR.
                          District Attorney, 268th Judicial District
                          Fort Bend County, Texas

                          Tyra McCollum
                          Assistant District Attorney

                          Gail Kikawa McConnell
                          SBOT #11395400
                          Fort Bend County, Texas
                          301 Jackson Street, Room 101
                          Richmond, Texas 77406
                          (281) 341-4460 / (281) 238-3340 (fax)
                          Gail.McConnell@fortbendcountytx.gov

                          Counsel for Appellee
                   IDENTITY OF PARTIES AND COUNSEL


      Pursuant to Tex. R. App. P. 38.2(a)(1)(A), the State supplements Appellant’s

list of parties to the trial court's final judgment with the names and addresses of all

Counsel for Appellee:

Gail Kikawa McConnell                                      Assistant District Attorney
301 Jackson Street                                                          on Appeal
Richmond, Texas 77469



Juvenile Court Judge at the Certification Hearing:

Hon. Susan Lowery                                         County Court at Law Three
301 Jackson Street                                          Fort Bend County, Texas
Richmond, Texas 77469


Trial Court Judge at the Motion to Suppress Hearing:

Hon. Thomas R. Culver, III                                        240th District Court
(Retired as of June 30, 2015, deceased September 4, 2015)
c/o 240th District Court
301 Jackson Street
Richmond, Texas 77469




                                           i
                                      TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

TABLE OF CONTENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

INDEX OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

STATEMENT OF THE CASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vii

STATEMENT OF ORAL ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . viii

STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

        A.      Facts relating to Appellant’s identification and apprehension . . . . . . 1

        B.      Facts relating to the aggravated robbery of Nelson Escobar in
                Rosenberg, appeal number 01-14-00335-CR . . . . . . . . . . . . . . . . . . . 4

        C.      Facts relating to the aggravated robbery of Masario Garza
                investigated by the Sheriff’s Department, appeal number 01-14-
                00336-CR . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

SUMMARY OF THE STATE'S ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . 10

STATE'S ARGUMENT AND AUTHORITIES

        In Response to Point of Error One: The evidence is factually sufficient
        to support the trial court’s findings, and the court did not abuse its
        discretion in certifying Appellant . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

        A       Standard of review of a juvenile court’s decision to certify a
                juvenile as an adult . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

        B.      The evidence is sufficient to support the juvenile court’s findings
                on the four factors required by Subsection 54.02(f) . . . . . . . . . . . . . 15


                                                        ii
         1.        Appellant concedes the first finding that the offenses were
                   committed against the person . . . . . . . . . . . . . . . . . . . . . . . . . 18

         2.        Dr. Axelrad’s opinion that Appellant’s brain was damaged
                   was based on Appellant’s self-report . . . . . . . . . . . . . . . . . . . 18

         3.        Appellant minimizes the evidence of his criminal record
                   and history as “minimal and non-violent” . . . . . . . . . . . . . . . 20

         4.        The seriousness of Appellant’s offenses, the escalation of
                   his criminal activities, his conduct disorder, and the fact
                   that the all available resources have been expended support
                   the trial court’s finding that the public cannot be protected
                   and rehabilitation in the juvenile system is remote . . . . . . . . 23

         5.        The record substantiates the juvenile court’s specific factual
                   findings, and the court did not abuse its discretion in
                   certifying Appellant . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

In Response to Point of Error Two: Appellant’s written statement was
not the product of an audio recording and was taken in accordance with
law . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

A.       Standard of Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

B.       Appellant’s written statement was taken in accordance with
         Section 51.095, and no abuse of discretion in admitting the
         statement is shown . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

In Response to Point of Error Three: Any rational trier of fact could find
beyond a reasonable doubt the element of Appellant’s intent to commit
theft in approaching Mr. Garza’s vehicle with a gun . . . . . . . . . . . . . . . . . 34

A.       Standard of Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

B.       The finding of guilt in the robbery of Marsario Garza is warranted
         by the cumulative force of all the incriminating evidence. . . . . . . . . 37


                                                    iii
PRAYER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39

CERTIFICATE OF COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39

CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39




                                                           iv
                                   INDEX OF AUTHORITIES

CASES                                                                                                    Page

Burden v. State,
     55 S.W.3d 608 (Tex. Crim. App. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

Carmouche v. State,
     10 S.W.3d 323 (Tex. Crim. App. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

Delapaz v. State,
     No. 05-11-01465-CR, 2013 WL 1896187
     (Tex. App.--Dallas May 6, 2013, pet. ref’d)
     (not designated for publication) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28-29

Dewberry v. State,
    4 S.W.3d 735 (Tex. Crim. App. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

Moon v. State,
     451 S.W.3d 28 (Tex. Crim. App. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Moon v. State,
     410 S.W.3d 366 (Tex. App.--Houston [1st Dist.] 2013),
     aff’d 451 S.W.3d 28 (Tex. Crim. App. 2014) . . . . . . . . . . . . . . . . . . . . 16, 26

Gonzales v. State,
     467 S.W.3d 595
     (Tex. App--San Antonio 2015, pet. ref’d) . . . . . . . . . . . . . . . . . . . . . . . 16, 26

Guzman v. State,
    955 S.W.2d 85 (Tex.Crim.App.1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

Jackson v. Virginia,
      443 U.S. 307 (1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

Jeffley v. State,
       38 S.W.3d 847 (Tex. App.--Houston [14th Dist.] 2001, pet. ref’d) . . . 28-29


                                                       v
Johnson v. State,
      871 S.W.2d 183 (Tex. Crim. App. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . 36

Powell v. State,
     194 S.W.3d 503 (Tex. Crim. App. 2006) . . . . . . . . . . . . . . . . . . . . 35-36, 38

Ross v. State,
      133 S.W.3d 618 (Tex. Crim. App. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . 35

State v. Ross,
       32 S.W.3d 853 (Tex. Crim. App. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . 28


STATUTES AND RULES

CODE OF CRIMINAL PROCEDURE
    Section 38.22 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27, 33
    Section 38.23 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

FAMILY CODE
    Section 51.095 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27-31, 33-34
    Section 54.02 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12-15, 23

PENAL CODE
    Section 29.01             . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36, 37
    Section 29.02             . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
    Section 29.03             . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
    Section 31.03             . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

RULES OF APPELLATE PROCEDURE
    Rule 38.2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i, 1

RULES OF EVIDENCE
    Rule 404 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35




                                                            vi
                               No. 01-14-00335-CR
                               No. 01-14-00336-CR

                    IN THE COURT OF APPEALS FOR THE
                    FIRST JUDICIAL DISTRICT OF TEXAS
                           AT HOUSTON, TEXAS

               CAUSE NOS. 12-DCR-061920 & 12-DCR-061921
                    IN THE 240TH DISTRICT COURT
                     FORT BEND COUNTY, TEXAS


                        DAMION GENTRY, Appellant

                                        VS.

                         STATE OF TEXAS, Appellee


                   STATE'S BRIEF ON DIRECT APPEAL


TO THE HONORABLE COURT OF APPEALS:

                         STATEMENT OF THE CASE

      Appellant appeals his two convictions for aggravated robbery with a firearm,

which were both committed on or about January 19, 2012, when Appellant was

fourteen years and ten months old. [2RR7, 6RR66, 9RR4]

      On November 15, 2012, after a lengthy certification hearing, the juvenile court

waived its jurisdiction and transferred Appellant’s two aggravated robbery cases to




                                        vii
the district court. [4CH1 187-88] A jury found Appellant guilty of both offenses and

assessed punishment for each offense at fifty years imprisonment and a $10,000 fine.

[13RR4-5] The trial court sentenced Appellant in accordance with the jury’s verdict

on April 17, 2014. [13RR1, 6] Appellant timely filed his notices of appeal the same

day. [CR-335 at 265, CR-336 at 338]


                     STATEMENT OF ORAL ARGUMENT

      A thorough record was made at the certification hearing of Appellant’s maturity

and culpability as the shooter in two aggravated robberies against unsuspecting, hard-

working individuals, and the same thorough presentation was made at trial. Appellant

committed these aggravated robberies after the Fort Bend County Juvenile Probation

Department had worked with him for the nearly five years (beginning when Appellant

was ten years old) and had expended all available services. The State believes its brief

sets forth the relevant evidence in support of the decisions of the juvenile court, the

trial court, and the jury; and oral argument will unlikely be of assistance to the Court.




      1
              For ease in reference, the State will adopt Appellant’s system of
references to the record as shown on page iv of his brief. The Certification Hearing
is “___CH ___” and the Suppression Hearing is “___SH___.” The Clerk’s Records
will be referenced by the last three numbers in each cause number in this Court.


                                          viii
                           STATEMENT OF FACTS

      Pursuant to Tex. R. App. P. 38.2(a)(1)(B), the State challenges all factual

assertions contained in Appellant’s brief, except for inculpatory admissions, and

submits its version of the relevant facts below and in its response to Appellant's

grounds for review. For ease in reference, the State adopts Appellant’s scheme of

referencing the record:

      CH = Reporter’s Record of the Certification Hearing filed October 16, 2015

      SH = Reporter’s Record of the Hearing on Appellant’s Motion to Suppress

      RR = Reporter’s Record of the Jury Trial in the District Court

      CR-335 = Clerk’s Record in No. 01-14-00335-CR

      CR-336 = Clerk’s Record in No. 01-14-00336-CR


      A.     Facts relating to Appellant’s identification and apprehension

      At about 3:30 a.m. on January 19, 2012, Rosenberg Police Officer Thompson

was dispatched to the Summer Lakes Subdivision to assist the fire department with

a car fire. [4RR28, 30, 37, 39] One of the arson investigators asked Officer

Thompson to check for a suspicious vehicle at an apartment complex that was under

construction. [4RR42] The apartment complex was behind the JCPenney store in the

Brazos Town Center just north of the subdivision. [4RR37, 42]

      Officer Thompson determined that the suspicious vehicle was “the construction


                                         1
crew there to pour cement.” [4RR42] He then heard gunfire from the parking lot in

front of the Academy store near JCPenney in the Brazos Town Center. [4RR35, 43,

44] Officer Thompson testified that he heard three or four shots, then shortly

thereafter, “heard tires squealing.” [4RR45] Officer Thompson did not see any other

vehicles leaving except for “one gray Ford pickup truck that was in the parking lot.”

[4RR45] Officer Thompson saw the vehicle “moving pretty quick.” [4RR48] The

truck ran a stop sign without slowing, then turned right on FM 762. [4RR48, 50]

Officer Thompson got in his vehicle and followed the gray truck into the Summer

Lakes Subdivision. [4RR50]

      Officer Thompson activated his emergency lights and his in-car video recorder

when the truck slowed to a stop on the wrong side of the road in front of a residence.

[4RR53-54, 71; State’s Ex 2] As Officer Thompson exited his vehicle, the passenger,

later identified as Appellant, got out. [4RR56] Officer Thompson told Appellant to

get back into the vehicle, which he did, and Officer Thompson ordered “the driver to

walk back towards me.” [4RR56]

      Officer Thompson testified that as he was speaking with the driver,2 who was

giving answers that were obviously incorrect, dispatch sent out a message that a



      2
            Identified by his driver’s license as Daniel DeSantiago-Caraza.
[5RR106] Mr. DeSantiago-Caraza’s name is misspelled in the reporter’s record as
“Daniel De Santiago Carraza.”

                                          2
shooting had just occurred at the Academy. [4RR58] The message was within the

driver’s hearing and in concern for his safety, Officer Thompson drew his service

weapon, ordered the driver to the ground, and ordered Appellant out of the vehicle and

to the ground as well. [4RR59] Officer Thompson then notified dispatch that he

possibly had the suspects involved in the shooting.        [4RR61] While Officer

Thompson waited for back up, Appellant and the driver started speaking in Spanish,

then Appellant got up and ran towards the front of the truck out of Officer

Thompson’s sight. [4RR64] After Officer Thompson again made eye contact with

Appellant, Appellant took off from the scene. [4RR66]

      Other officers arrived on scene in response to Officer Thompson’s call for

backup, including Fort Bend County Sheriff’s Deputy St. Hilaire. [5RR101, 104]

Deputy St. Hilaire testified that the Sheriff’s Department was investing an earlier

shooting that was thought to be linked to the shooting in Rosenberg. [5RR105]

Deputy St. Hilaire met with Officer Thompson for a quick briefing and passed that

information on to his supervisors. [5RR105]

      Rosenberg Detective Leonhardt was dispatched to the scene of the stop, and

once there, viewed Officer Thompson’s in-car video. [5RR59, 62] Det. Leonhardt

immediately recognized fourteen-year-old Appellant as the passenger. [5RR63] Det.

Leonhardt and other detectives went to Appellant’s last known address, where

Appellant’s step-father allowed them to enter the trailer and consented to a search.

                                          3
[5RR73-74, 75]     Appellant was detained as he exited the bathroom and was

transported directly to Justice of the Peace Mary Ward’s office for his magistrate’s

warning. [5RR74, 79-80]

      Appellant gave a written statement in accordance with the law. [6RR50-59, 64-

71, 96; State’s Ex 25] In his written statement, Appellant admitted being present at

the car fire, the shooting at the Academy in Rosenberg (Appeal No. 01-14-00655-CR),

and the shooting that the Sheriff’s Department was investigating and thought was

linked to the shooting in Rosenberg (Appeal No. 01-14-00656-CR). [State’s Ex 25]

      B.     Facts relating to the aggravated robbery of Nelson Escobar in
             Rosenberg, appeal number 01-14-00335-CR

      Nelson Alberto Mejia Escobar testified that he worked for Federal Maintenance

cleaning store parking lots at night. [5RR6,7] On January 19, 2012, Mr. Escobar and

two other workers were cleaning the parking lot at the Brazos Town Center. [5RR8,

10, 11] Mr. Escobar was cleaning the area in front of Academy when “an F-150 gray

in color, one and a half cabin with a chrome covering on top” drove up to his location.

[5RR11, 15, 16] There were two Hispanic men in the truck. [5RR17-18] The

passenger spoke to Mr. Escobar in English, but Mr. Escobar told him in Spanish that

he does not speak English. [5RR21] Mr. Escobar testified that the passenger was

between fifteen and sixteen years of age and was dressed in black clothing with black

gloves. [5RR18] Mr. Escobar could not see the driver because the driver moved the


                                          4
truck forward when the passenger got out. [5RR18-19]

      The passenger got out of the truck with a black firearm, pointed it at Mr.

Escobar’s head, and in Spanish told Mr. Escobar to give him $150. [5RR18, 19, 21]

Mr. Escobar took his keys out and emptied out his pockets to show the passenger that

he had no money. [5RR20, 22] The passenger asked for the keys, and Mr. Escobar

gave them up because the passenger was pointing a gun at him. [5RR23] Mr. Escobar

asked the passenger, “Have mercy on me,” “I beg of you, have mercy on me,” “Don’t

do anything to me,” “Have pity on me.” [5RR25] When the passenger lowered the

gun, the driver told the passenger, “Shoot him.” [5RR26]

      Mr. Escobar testified that the passenger then turned the gun “around with the

grip facing the other side. And then he goes like this, and then he hits me like this

here. He hits me here like this with the gun. And then right away I bring my hand up

like this, and I push it away to the other side.” [5RR26] Mr. Escobar then turned and

ran for his life. [5RR26] The passenger chased Mr. Escobar and shot three or four

times. [5RR26-27] Mr. Escobar tripped and fell. [5RR28] The passenger stopped

shooting and said, “I already killed him,” then ran back to the truck, got in, and left.

[5RR28]

      Rosenberg Police Detective Monfort testified that he responded to the scene of

the shooting and Mr. Escobar “was very scared. He was shaking, his legs were

shaking, his hands were shaking. And he had a look, like a – what we call a thousand-

                                           5
yard stare. He was kind of like almost looking through me as he was, you know,

trying to express his feelings that night.” [5RR86, 92-93] Video surveillance

recordings also corroborated Mr. Escobar’s version of the shooting and showed these

events began at 3:28 a.m. [5RR31, State’s Exhibit 10] In the courtroom, Mr. Escobar

identified Appellant as the person who shot at him. [5RR37]

      Three 9mm Winchester shell casings were recovered from the area of the

parking lot where Mr. Escobar said he was shot. [5RR86-91, State’s Exs 13, 14, 15]

Toolmarks on these casings matched those on two casings recovered from the truck

that Appellant was riding in when he was stopped. [5RR67, 7RR31, 33] Appellant

admitted in his written statement, “and then Academy and a man [Daniel] hit him with

the gun the man ran then he fired fired a round then threw the gun at me and I fired

but missed and hit the floor Daniel got mad and said your waisting my bullets hoe and

then fired 1 or 2 rounds we left.” [State’s Ex 25, statement at 1-2, verbatim]

Appellant gave “Additinol Information:”

      I confroted the man. Give me wat you got Daniel translated and then
      got out the truck and hit the man with the gun and then the man ran and
      he shot him He then threw the gun at me and I fired but missed and hit
      the floor then Daniel grabbed the gun got mad and said your waisting my
      bullets hoe and fired one or two more rounds.

[State’s Ex 25, statement at 3, verbatim]




                                            6
      C.     Facts relating to the aggravated robbery of Masario Garza
             investigated by the Sheriff’s Department, appeal number 01-14-
             00336-CR

      Masario Garza testified that in January 2012, he was sixty-eight years old and

worked for the National Oil Company as a press operator. [6RR7, 8] Mr. Garza

worked a shift from 4:00 a.m. to 2:30 p.m. [6RR8] Mr. Garza lived in Rosenberg and

worked in Houston and had a regular route that he took every night traveling on old

Highway 90. [6RR9] Mr. Garza left home at 2:45 or 3:00 a.m. to make it to work on

time. [6RR10]

      On January 19, 2012, as Mr. Garza approached the traffic light on Highway 90

and FM359, the light turned red, so he slowed down. [6RR11-12] A “gray or silver

looking” truck passed Mr. Garza on the inside lane and stopped at the light. [6RR12,

14] Mr. Garza testified that he saw “this young boy get out of the passenger side.

And at first, I thought he was going to like ask me for directions or I thought maybe

he was going to check something in the bed of the truck.” [6RR15] But two seconds

after Mr. Garza saw the boy, he saw that the boy had a gun in his right hand at the side

of his leg. [6RR17] Mr. Garza testified:

      Q:     What did you see then after you saw the gun?

      A:     What did I see? I just stepped on the gas and took off.

      Q:     All right. And why did you do that once you saw that gun?

      A:     Because I thought, you know, this is no good here because he’s

                                           7
            going to try to rob me or something, you know. I wasn’t going to
            wait around and see what he was going to do.

      Q:    Okay. And when he – did you ever see him – did something else
            ever happen after that?

      A:    When I took off, he shot into my car, driver side window, two
            times.

[6RR18]

      Mr. Garza’s side window was rolled up, and the glass shattered and cut Mr.

Garza on the left side of his face and right hand. [6RR18-19] Mr. Garza continued

driving down Highway 90, and in his rear view mirror, saw the truck coming up

behind him. [6RR22] The truck passed Mr. Garza’s vehicle on the inside lane and

as it passed by, Mr. Garza, who was on the phone with the 9-1-1 operator, heard two

more shots being fired. [6RR24]

      The truck then made a U-turn at the crossover and came back towards Mr.

Garza’s vehicle. [6RR26] As the truck passed, Mr. Garza heard two more shots.

[6RR27] Mr. Garza finally pulled into the parking lot of a little restaurant and the

police were there shortly after he stopped. [6RR28, 29]

      Former Fort Bend Sheriff’s Deputy Gotting testified that she was called about

a shooting on Highway 90 at about 3:00 a.m. [5RR114, 117] Deputy Gotting met Mr.

Garza and described him as “very shaken. He seemed somewhat scatter-brained. He

was very alarmed at what had just occurred.” [5RR119] Consistent with Mr. Garza’s


                                         8
statement, the window of the driver’s side door was shattered and there were two

bullet holes on the inside of the front passenger door. [6RR121, 122] One projectile

was recovered from the door. [6RR122]

      One fired cartridge case was recovered before the intersection of Highway 90

and FM 359. [7RR91-92] This casing matched the casings recovered from the

Academy parking lot and the truck in which Appellant was riding. [7RR50, State’s

Ex 28]

      Mr. Garza testified that he saw the boy for “like two seconds” and described

him as Spanish looking, in his late teens, with lighter skin tone. [6RR16] Appellant

admitted in his written statement that “Thursday A.M. on 90 Daniel3 polled [sic] up

to the car I got out acted like I had a gun and then Daniel shot cause he really had the

gun the civillain [sic] drove off we chased him Daniel fired 3 more rounds.” [State’s

Ex 25, page 1 of the statement form, verbatim]




      3
             Co-defendant, twenty-two-year-old Daniel Desantiago Caraza. [5RR106,
6RR109]

                                           9
                  SUMMARY OF THE STATE'S ARGUMENT

       As best the State can discern, Appellant asserts the evidence is factually

insufficient to support the juvenile court’s findings on factors that the court is required

to consider by statute before certifying a juvenile to stand trial in district court. The

findings in the juvenile court’s order waiving its original jurisdiction and transferring

Appellant’s two cases for aggravated robbery is supported by the evidence adduced

at the lengthy and thorough certification hearing that included the testimony of Dr.

Karen Gollaher, a psychologist; Dr. David Axelrad, a psychiatrist; Shane Marvin, a

court liaison officer with the Fort Bend County Juvenile Probation Department; both

victims; officers and detectives from the Rosenberg Police and Fire Departments and

the Fort Bend County Sheriff’s Office; and Justice of the Peace Mary Ward who gave

Appellant his juvenile magistrate’s warnings.

       Appellant’s offenses were committed on innocent people on their way to work

or on the job, and were wholly unprovoked. Appellant pursued and shot at each

victim at close range. Appellant committed these offenses after the Juvenile Probation

Department had expended all available resources with him, having worked with

Appellant since he was ten years old. Appellant has an average intelligence and is

street savvy. Psychological testing revealed Appellant has “Conduct Disorder,” and

Dr. Gollaher opined that Appellant was on the path to antisocial behavior. The

juvenile court’s findings are not so against the great weight and preponderance of the

                                            10
evidence as to be clearly wrong or unjust, and no abuse of discretion is shown.

      Appellant asserts that because the audio recording of Appellant’s interview with

detectives was suppressed, his written statement should also be suppressed. Appellant

fails to tell this Court that the audio recording and testimony about Appellant’s oral

statements during the interview were suppressed because Judge Ward’s magistrate

warnings, which were given to Appellant before his interview, were not recorded as

required by Section 51.095, Family Code. The trial court did not make a finding that

Appellant’s statements were involuntary. The admissibility of Appellant’s written

statement is governed by Section 51.095, Family Code. Judge Ward’s testimony that

she complied with the requirements of Section 51.095 is corroborated by the

completed form used to take Appellant’s statement, and the statement is admissible.

The trial court did not abuse its discretion in admitting Appellant’s written statement.

      In claiming the evidence is insufficient to support his conviction for the

aggravated robbery of Marsario Garza in Cause No. 12-DCR-061921 in the district

court; No. 01-14-00336-CR in this Court, Appellant fails to include all of the evidence

adduced at trial. Specifically, Mr. Garza’s testimony that he thought he was going to

get robbed and stepped on the gas because he was not going to wait around to find

out; and that within about a half hour of the robbery of Mr. Garza, Appellant

demanded $150 from Nelson Escobar, also at gunpoint. Any rational trier of fact

could find beyond a reasonable doubt from the weight of all the evidence that

                                          11
Appellant was in the course of committing theft and with the intent to obtain property,

threatened Mr. Garza with a deadly weapon.


                               STATE’S ARGUMENT

                           Appellant’s Point of Error One

      “Appellant contends that the juvenile court’s reasons for certifying
      Appellant were insufficient and abused its discretion.” [Br at 2, 15]

                                    State’s Answer

      The evidence is factually sufficient to support the trial court’s findings,
      and the court did not abuse its discretion in certifying Appellant.

                                       Argument

      In his first point of error, “Appellant contends that the juvenile court’s findings

do not support its decision to certify Appellant in this case.” [Br at 16] Appellant also

asserts, “The juvenile courts [sic] reasons for transfer to criminal court were

insufficient based upon the evidence presented under Section 54.02(f).” [Br at 17]

Appellant then provides record citations and argues in his favor the four factors that

must be considered under Section 54.02(f). [Br at 17-24] As best the State can

understand, Appellant’s complaint is that the juvenile court’s findings on the four

statutory factors is factually insufficient.




                                               12
      A      Standard of review of a juvenile court’s decision to certify a
             juvenile as an adult

      Section 54.02(a)(3) provides in relevant part that “[t]he juvenile court may

waive its exclusive original jurisdiction and transfer a child to the appropriate district

court or criminal district court for criminal proceedings if:

      (1)    the child is alleged to have violated a penal law of the grade of
             felony;

      (2)    the child was:

             (A)     14 years of age or older at the time he is alleged to have
                     committed the offense, if the offense is a . . . felony of the
                     first degree, and no adjudication hearing has been
                     conducted concerning that offense;

              ....

      (3)    after a full investigation and a hearing, the juvenile court
             determines that there is probable cause to believe that the child
             before the court committed the offense alleged and that because
             of the seriousness of the offense alleged or the background of the
             child the welfare of the community requires criminal proceedings.

Tex. Fam. Code § 54.02(a) (West 2012).

      Subsection 54.02(f) provides,

      (f)    In making the determination required by Subsection (a) of this
             section, the court shall consider, among other matters:

             (1)     whether the alleged offense was against person or property,
                     with greater weight in favor of transfer given to offenses
                     against the person;

             (2)     the sophistication and maturity of the child;

                                           13
             (3)   the record and previous history of the child; and

             (4)   the prospects of adequate protection of the public and the
                   likelihood of the rehabilitation of the child by use of
                   procedures, services, and facilities currently available to the
                   juvenile court.

Tex. Fam. Code § 54.02(f) (West 2012).

      “[I]n evaluating a juvenile court’s decision to waive its jurisdiction, an
      appellate court should first review the juvenile court’s specific findings
      of fact regarding the Section 54.02(f) factors under “traditional
      sufficiency of the evidence review.” But it should then review the
      juvenile court’s ultimate waiver decision under an abuse of discretion
      standard.

      That is to say, in deciding whether the juvenile court erred to conclude
      that the seriousness of the offense alleged and/or the background of the
      juvenile called for criminal proceedings for the welfare of the
      community, the appellate court should simply ask, in light of its own
      analysis of the sufficiency of the evidence to support the Section 54.02(f)
      factors and any other relevant evidence, whether the juvenile court acted
      without reference to guiding rules or principles.

      In other words, was its transfer decision essentially arbitrary, given the
      evidence upon which it was based, or did it represent a reasonably
      principled application of the legislative criteria? And, of course,
      reviewing courts should bear in mind that not every Section 54.02(f)
      factor must weigh in favor of transfer to justify the juvenile court's
      discretionary decision to waive its jurisdiction.

Moon v. State, 451 S.W.3d 28, 47 (Tex. Crim. App. 2014) (paragraph breaks added,

footnote citation omitted).




                                          14
      B.    The evidence is sufficient to support the juvenile court’s findings
            on the four factors required by Subsection 54.02(f).

      With regard to the complained-of Subsection 54.02(f) factors, the juvenile court

found in each case:

      The child the subject of this suit was fourteen (14) years of age at the
      time of the alleged offenses made the basis of this suit. The child is
      currently fifteen (15) years of age.

      The offenses are against the person.

      That DAMION GENTRY is sufficiently sophisticated and mature
      enough to be tried as an adult

      That DAMION GENTRY is able to assist his attorney in his defense.

      That DAMION GENTRY has a record and referral history and that
      previous history is such that DAMION GENTRY should stand trial as
      an adult.

      That the public cannot be protected if DAMION GENTRY remains in
      the juvenile system and that the likelihood that the juvenile system could
      rehabilitate DAMION GENTRY is very remote.

[CR-335 at 226, CR-336 at 285]

      Pertinent to the statutory factors, the juvenile court further found:

      Both acts made the basis of this suit would be felonies of the first degree
      under the penal laws of the State of Texas if committed as an adult.

      The alleged offenses were of a serious nature, and involve the use of a
      deadly weapon. Additionally, that one victim was found to be over the
      age of sixty-five (65) years.




                                          15
      That because of the record and previous history of the child and because
      of the extreme and severe nature of the alleged offenses, the prospects of
      adequate protection of the public, and the likelihood or reasonable
      rehabilitation of the child by use of the procedures, services, and
      facilities which are currently available to the Juvenile Court are in doubt.

      Therefore, the Court finds that after considering all of the testimony,
      diagnostic study, social evaluation, and full investigation of the child’s
      circumstances and the circumstances of the alleged offenses, the Court
      finds it is contrary to the best interest of the public to remain under
      juvenile jurisdiction.

      The Court specifically finds that because of the seriousness of the
      alleged offenses and the background of the child, the welfare of the
      community requires criminal proceedings.

[CR-335 at 226-27, CR-336 at 285-86]

      “Under a factual sufficiency challenge, we consider all of the evidence

presented to determine if the court’s finding is so against the great weight and

preponderance of the evidence as to be clearly wrong or unjust.” Moon v. State, 410
S.W.3d 366, 371 (Tex. App.--Houston [1st Dist.] 2013), aff’d 451 S.W.3d 28 (Tex.

Crim. App. 2014), see also Gonzales v. State, 467 S.W.3d 595, 600-02 (Tex. App--

San Antonio 2015, pet. ref’d) (applying Moon).

      The evidence before the juvenile court at the certification hearing included:

•     The psychological evaluation report of Dr. Karen K. Gollaher. [5CH State’s
      Ex 14]

•     The testimony of Dr. Gollaher. [3CH139-251]

•     The forensic psychiatric consultation report of Dr. A. David Axelrad, which
      included the neuropsychological evaluation report of Dr. Larry Pollock. [5CH

                                          16
      Respondent’s Ex 1]

•     The testimony of Dr. Axelrad [4CH77-163]

•     The testimony of Rosenberg Police Officer Thompson [2CH21-76], and
      Lieutenant Dunn [3CH5-70].

•     The testimony of Nelson Escobar, the victim of the Rosenberg robbery [2CH
      77-111], and his co-worker Jesus Herrera [2CH112-17].

•     The surveillance video recording of the aggravated robbery showing Appellant
      chasing Mr. Escobar and shooting at close range. [5CH State’s Ex 9]

•     The testimony of Marsario Garza, the victim of the aggravated robbery on
      Highway 90 and FM 359. [2CH118-39]

•     The testimony of Fort Bend County Sheriff’s Detective McKinnon [3CH72-
      99], and Detective Chester. [3CH100-23]

•     The testimony of Justice of the Peace Mary Ward, who administered the
      magistrate’s warnings to Appellant. [2CH140-76]

•     Appellant’s magistrate’s warnings and written statement. [5CH State’s Ex 12]

•     The testimony of fire investigator John Villareal. [3CH125-37]

•     The testimony of Shane Marvin, court liaison officer of the Fort Bend County
      Juvenile Probation Department. [4CH5-74]

      The State will summarize Appellant’s argument with regard to the findings and

show the evidence supporting the findings, none of which are clearly wrong or unjust.




                                         17
             1.     Appellant concedes the first finding that the offenses were
                    committed against the person.

      Appellant concedes as correct the first finding that the offenses were committed

against the person. [Br at 17-18]

             2.     Dr. Axelrad’s opinion that Appellant’s brain was damaged
                    was based on Appellant’s self-report.

      Appellant challenges the juvenile court’s second finding, citing the testimony

of Dr. Axelrad that “based on the history [Appellant] shared with me,” Appellant has

“a brain that has been injured.” [Br at 19] Appellant argues, “the evidence clearly

showed Dr. Axelrad, a psychiatrist, for over 40 years, testified that Appellant suffered

from head injuries and neuropsychological deficits that are involving the same areas

of the brain that have not been fully matured or developed or mamelonated. (RR,

CH2 at 91).” [Br at 19, verbatim]

      In support of the trial court’s finding, the evidence showed:

•     Dr. Gollaher disagreed with Dr. Pollock’s diagnosis and conclusions upon
      which Dr. Axelrad relied. [3CH165, 4CH100, 102-03] Specifically, Dr.
      Gollaher did not see significant neuropsychological impairment. [3CH164-65]

•     Dr. Gollaher testified that Appellant’s IQ score of 107 is in the average range.
      [3CH150] This score is confirmed by an earlier score of 108 as obtained at Fort
      Bend County juvenile detention a few months prior, and Dr. Pollock obtained
      a full scale score of 93, “in the Average range.” [5CH State’s Ex 14 at 5; 5CH
      Respondent’s Ex 1, Attach C at 5]

•     Dr. Gollaher reported that Appellant read in the average range and equivalent
      to eighth grade levels, his spelling was in the average range and equivalent to
      tenth grade levels, but his math was in the low-average range and equivalent to

                                          18
    fifth grade levels. [5CH State’s Ex 14 at 5] Dr. Pollock obtained similar
    results, “Sentence Comprehension was at the 10th grade level. Spelling was at
    the 8th grade level. Math Computation was average at the 6th grade level.”
    [5CH Respondent’s Ex 1, Attach C at 4]

•   Dr. Gollaher testified that in her interview with Appellant she did not find any
    mental health impairment, psychosis, or anything that impacted Appellant’s
    ability to understand the difference between right and wrong. [3CH161]

•   Dr. Gollaher testified that the presence of ADHD has not had any impact on
    Appellant’s decision making, “He’s capable of making decisions, certainly
    didn’t impair that ability.” [3CH187-88]

•   Dr. Gollaher testified with regard to Appellant’s criminal sophistication, that
    Appellant “began to act out initially at a young age may be related to his
    emotions. It then reports a number of fights, including the gang-related fights,
    as well as individual fights, moving to being involved with the gang, being
    jumped in. So again, that pattern of seeing someone involved with increasingly
    more violent crime. . . . certainly when you see someone who’s already
    engaged in a pattern of violent behavior, you’re wondering, okay, what’s next?”
    [3CH190-91]

•   Justice of the Peace Mary Ward testified that Appellant “came across to me as
    that he was very streetwise, had learned -- had that knowledge. And he could
    pretty much handle being a 17- or 18-year old easy -- easily.” [2CH167]
    Appellant was a “[m]ature young man.” [2CH167]

•   Rosenberg Police Detective Tracie Dunn testified that Appellant is “very street
    smart. He’s very articulate. I think he’s intelligent on top of that, not just street
    smart but just, you know, overall intelligence. He knows how to -- to kind of
    work a [room.] And what I mean by that is, is he’s very polite. He has, you
    know, good manners. But he knows what -- it’s like he almost knows what to
    say and what not to say. He’s careful about it. He’s very calculated on what
    he says.” [3CH37]

•   Det. Dunn further testified that Appellant never “gave me the impression that
    in any way he was influenced by anyone in that car,” referring to Appellant’s
    twenty-two-year-old co-defendant, Daniel DeSantiago-Caraza. [3CH47]


                                         19
•     Fort Bend County Sheriff’s Detective David McKinnon testified that he
      believed Appellant is “pretty street savvy for his age,” and “the way [Appellant]
      was sitting and carrying on a pretty normal conversation. I wouldn’t say he had
      any significant brain issues --” [3CH86, 90]

•     Shane Marvin, Fort Bend County Juvenile Probation Department court liaison
      officer, testified that Appellant is a leader in good and bad ways. [4CH8]
      Appellant could get other juveniles stirred up and could also tell others “hey,
      look, you know, get out of here, do what you need to do, go to court, and don’t
      make the same mistakes I made.” [4CR9]

      When all of the evidence is considered, the juvenile court’s finding “[t]hat

DAMION GENTRY is sufficiently sophisticated and mature enough to be tried as an

adult” is not so against the great weight and preponderance of the evidence as to be

clearly wrong or unjust.

             3.    Appellant minimizes the evidence of his criminal record
                   and history as “minimal and non-violent.”

      Appellant challenges the juvenile court’s finding on the third statutory factor

by citing a portion of the testimony of Shane Marvin, the juvenile probation

department’s court liaison officer. [Br at 20] Appellant minimizes his record in

describing it as “minimal and non-violent.” [Br at 20] Appellant also infers that Mr.

Marvin had recommended that Appellant be sent to TJJD, rather than certification [Br

at 20], despite Mr. Marvin’s testimony that his department does not make

recommendations on certification [4CH68].

      In support of the trial court’s finding, the evidence showed:

•     Mr. Marvin testified that since 2007 to the present, the department has had

                                         20
    twelve referrals, the first for Appellant being a run away when he was ten years
    old. [4CH18, 19]

•   Mr. Marvin testified that before committing the instant aggravated robberies,
    Appellant had access to individual, group, and behavior-modification
    counseling; had been twice placed on probation and given community service;
    had gone through a lock-down placement for drug treatment; had received
    alcohol and drug counseling services multiple times with the juvenile probation
    department; had been given mental health services; and was placed outside his
    home. [4CH20-21] Appellant was also placed in the TCOOMMI turn-around
    program, JJAEP juvenile boot camp, and a male mentorship program. [4CH45,
    52] In short, Appellant had been given access to every type of rehabilitative
    program the Fort Bend County Juvenile Probation Department had to offer and
    still committed these aggravated robberies. [4CH21]

•   Mr. Marvin testified that since being held in juvenile detention from January
    19, 2012, Appellant has had fourteen write-ups for excessive talking and
    disruption; not following instructions; fighting; refusing to attend class; taking
    a teacher’s pen and lying about having permission to take it; kicking and hitting
    his cell door and yelling, “Fuck room confinement”; “stating he did not want
    any Hispanics with the blacks”; refusing to give up a pork chop bone while in
    his cell; refusing to give up his sheets and to make his bed; hitting the door
    multiple times and refusing to stop; calling another juvenile names and starting
    to walk toward that juvenile; possessing contraband, including needles hidden
    in his eyeglasses; trying to incite a riot by constant banging with his hand,
    kicking the door, flooding his room, and screaming for over an hour. [4CH6,
    23-32]

•   Mr. Marvin testified that when Appellant was twelve years old, Appellant was
    placed on a twelve-month probation for assault of a public servant from May
    28, 2009, until May 27, 2010. [4CH 37] Dr. Gollaher testified that the offense
    involved choking a teacher. [3CH171] Mr. Marvin testified that Appellant
    successfully completed that probation, but had two violations--one for
    threatening to blow up the school, and the other for leaving his mother’s home
    and staying out until 8:30 to 9:00 p.m. with boys age sixteen and older and
    associating with another juvenile on probation. [4CH38-39]

•   Mr. Marvin testified that Appellant is a gang member of the Southwest Cholos.
    [4CH33] Appellant was placed on formal probation for six months from

                                        21
      December 1, 2010, until June 26, 2011, for gang membership or gang
      solicitation. [4CH34, 40] Appellant had the number 13 on his belt, and
      writings, taggings, and drawings in his backpack. [4CH34] While on probation
      for gang membership, Appellant wore gang related items--a black and white
      bandana, an extra long belt, tagged textbooks, and flashed signs in front of his
      teachers in school. [4CH33-34] Appellant also has three dots on his knuckle
      that may reflect gang association. [4CH34]

      Mr. Marvin testified that Appellant “ultimately successfully completed” that
      probation, but had three violations and an additional Class C citation for
      destruction of school classes. [4CH40] Appellant violated his probation by
      wearing a bandana and failing to attend school, getting drunk with a blood
      alcohol content of .112, and drinking Mad Dog 20/20 and smoking spice.
      [4CH41-42]

•     Mr. Marvin testified that Appellant has tested positive five times for marijuana.
      [4CH35-36]

•     Mr. Marvin testified that Appellant was “[a]bsolutely not” a candidate for
      probation. [4CH52]

•     Mr. Marvin testified that based on the nature of Appellant’s offenses--
      aggravated robbery with a deadly weapon and a pending arson charge, no
      placement facility would take Appellant. [4CH54]

•     Mr. Marvin testified that the department has provided a “multitude of services”
      and placement to avoid removing Appellant from his home. [4CH56]

      When all of the evidence is considered, the juvenile court’s finding “[t]hat

DAMION GENTRY has a record and referral history and that previous history is such

that DAMION GENTRY should stand trial as an adult” is not so against the great

weight and preponderance of the evidence as to be clearly wrong or unjust.




                                         22
             4.     The seriousness of Appellant’s offenses, the escalation of
                    his criminal activities, his conduct disorder, and the fact
                    that the all available resources have been expended
                    support the trial court’s finding that the public cannot be
                    protected and rehabilitation in the juvenile system is
                    remote.

      Appellant quotes the testimony of Drs. Gollaher and Axelrad and argues that

“[a]ll three4 experts agreed and it is undisputed from the record that Appellant should

benefit from rehabilitation and these problems could be treated and did require

treatment.” [Br at 21-23] Appellant does not provide argument regarding the first

part of the fourth factor, “the prospects of adequate protection of the public.” Tex.

Fam. Code § 54.02(f)(4).

      In support of the juvenile court’s finding on the fourth statutory factor, the

evidence shows that:

•     Nelson Escobar was working at his job cleaning the parking lot in front of an
      Academy store when a gray F-150 truck pulled up near him. [2CH77, 82; 5CH
      State’s Ex 10 at 3:28] Appellant got out of the truck with a gun, pointed it at
      Mr. Escobar’s head, and demanded $150. [2CH83, 85] After Mr. Escobar
      turned his pockets inside out to show Appellant he had no money and begged
      for his life, Appellant took Mr. Escobar’s keys and struck him with the gun.
      [2CH87-89] Mr. Escobar took off running and Appellant pursued, shooting
      three times in rapid succession at close range. [2CH91, 5CH State’s Ex 10 at
      3:28] When Mr. Escobar fell, Appellant turned and said, “I killed him already.”
      [2CH92]



      4
            Dr. Axelrad relied on testing by Dr. Pollock. [4CH94-95] Dr. Pollock
recommended that Appellant be provided cognitive intervention in Project Reentry,
a program that Dr. Pollock directs. [4CH119-20]

                                          23
•   Sixty-eight-year-old Masario Garza was driving his normal route to his 4:00
    a.m. to 2:30 p.m. work shift at National Oil in Houston. [2CH118, 119-21,
    138] As he slowed for the red light at Highway 90 and FM 359, he saw a truck
    stopped on the inside lane. [2CH122-23] A “young kid,” Appellant, stepped
    out of the passenger’s side of the truck, and Mr. Garza immediately saw he had
    a gun in his hand. [2CH123] Mr. Garza “stepped on the gas,” and as he went
    by, Appellant shot twice into the vehicle. [2CH125] Mr. Garza testified that
    he thought he was going to be robbed or killed, and “I wasn’t going to stick
    around to see which one.” [2CH128] The driver’s side window was shattered
    and Mr. Garza was cut on his face and hand by flying glass. [2CH129, 136]
    Two bullet holes were found on the inside of the front passenger’s door near the
    door handle. [2CH135]

•   Appellant told Det. McKinnon that when he and Blast (twenty-two-year-old
    Daniel Desantiago Caraza) pulled up next to the victim’s vehicle, he was in the
    passenger’s seat. [3CH79] Inconsistent with Mr. Garza’s statement, Appellant
    said that he exited and held his hand like he had a gun and approached the
    victim’s vehicle. [3CH80] Appellant said that Blast had the gun. [3CH80]

•   Appellant told Detectives Dunn, Leonhardt, and McKinnon that he and Blast
    had been “flipping,” i.e., driving around. [3CH24, 28] With regard to the
    shooting on Highway 90, Appellant said that Blast wanted to get “his paper,”
    i.e., money, and they had the specific intent to rob the person in that vehicle.
    [3CH81]

•   While talking to the detectives, Appellant did not ask whether his victims were
    okay, their condition, or express any concern for them. [3CH52]

•   Det. Dunn testified that Appellant never gave the impression that he was under
    the influence of anyone. [3CH47]

•   Appellant did not admit to the car arson committed before 2:43 a.m. the same
    early morning as the aggravated robberies, but placed himself at that scene.
    [3CH48, 129, 134]

•   Mr. Marvin, Fort Bend County Juvenile Probation, testified that the department
    had worked with Appellant since 2007 when Appellant was ten years old, and
    “as a department, we have exhausted everything.” [4CH54, 69]


                                       24
•     Mr. Marvin testified that the department’s recommendation was for placement
      in TJJD, where the decision to parole Appellant would be left to the TJJD staff
      after a three-year minimum stay. [4CH51, 52. 63]

•     Dr. Gollaher was concerned that Appellant would need more than three years
      time to rehabilitate. [3CH203]

•     Dr. Gollaher disagreed with Dr. Axelrad’s and Dr. Pollock’s opinions that
      Appellant has significant neuropsychological issues. [3CH164-65] Dr.
      Gollaher did not understand how Dr. Pollock arrived at his opinion given the
      raw data from his testing. [3CH165-67, 225] Dr. Gollaher did not have any
      medical or factual information to support a conclusion that Appellant’s
      cognitive disorder may be due in part to closed head injuries. [3CH228]

•     Dr. Gollaher testified that there was no information to suggest that either victim
      provoked, agitated, picked at, said, or did anything provocative toward
      Appellant. [3CH231] As best Dr. Gollaher could tell, Appellant’s acts were
      “completely unprovoked.” [3CH231-32]

•     Dr. Gollaher agreed that sometimes people with bipolar disorder feel in the
      manic state as Appellant indicates--sustained periods of feeling all-powerful
      and nothing can prevent him from doing what he chooses to do--and that is
      “concerning.” [3CH233] If Appellant’s feeling is due to a manic state,
      medications should help. [3CH233] But if Appellant is referring instead to a
      mindset, medications will not help. [3CH233-34] Dr. Gollaher’s psychological
      testing did not support a diagnosis of bipolar disorder. [3CH233]

•     Appellant’s psychological test showed a primary diagnosis of conduct disorder,
      the precursor to antisocial personality disorder present in a youth under
      eighteen, and Dr. Gollahar believed that Appellant was on the path to a
      diagnosis of antisocial behavior. [3CH167, 174]

      When all of the evidence is considered, the juvenile court’s finding “[t]hat the

public cannot be protected if DAMION GENTRY remains in the juvenile system and

that the likelihood that the juvenile system could rehabilitate DAMION GENTRY is

very remote” is not so against the great weight and preponderance of the evidence as

                                          25
to be clearly wrong or unjust.

             5.     The record substantiates the juvenile court’s specific
                    factual findings, and the court did not abuse its discretion
                    in certifying Appellant.

      When all the evidence adduced at the certification hearing is considered, none

of the juvenile court’s findings are so against the great weight and preponderance of

the evidence as to be clearly wrong or unjust. Further, the trial court’s findings as set

forth above are also substantially more case-specific than the findings analyzed in

Moon, where the trial court’s findings only considered that the offense was against

another person. Moon, 410 S.W.3d at 372 (“The only reason specifically stated on the

face of the transfer order to justify waiver of juvenile jurisdiction is that the offense

alleged is a serious one.”). Compare the findings in Gonzales v. State, 467 S.W.3d

at 601-02 with the juvenile court’s findings in this case. No abuse of discretion in

certifying Appellant to stand trial as an adult is shown.

      Point of Error One should be overruled.




                                           26
                           Appellant’s Point of Error Two

        The trial court committed reversible error and abused its discretion in
        denying appellant’s motion to suppress his written statement. [Br at 2,
        24]

                                     State’s Answer

        Appellant’s written statement was not the product of an audio recording
        and was taken in accordance with law.

                                       Argument

        In his second issue, Appellant asserts that the trial court erred in admitting his

written statement because the audio recording was suppressed and the written

statement that was “taken simultaneously during the recording of the audio statement

. . . was the fruit of the tainted oral, audio confession and should be likewise

inadmissible. Wong Sun v. U.S., 371 U.S.471, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1962).”

[Br at 24, 27]

        While Appellant strives mightily to frame his argument as a Constitutional

issue, it is not. The trial court did not find that Appellant’s statements were

involuntary. [2SH25-26] During arguments to the trial court, Appellant conceded

that the suppression of the audio recording and oral statements to the detectives was

based on state statutes--Section 51.095, Family Code and Articles 38.22 and 38.23,

Code of Criminal Procedure--because the warnings had not been recorded. [2SH4,

5, 6]


                                            27
      A.     Standard of Review

      When reviewing a trial court's ruling on a motion to suppress, we apply
      an abuse of discretion standard of review, giving almost total deference
      to the trial court's determination of the historical facts that the record
      supports, and a de novo standard for the legal components of the trial
      court's decision. Carmouche v. State, 10 S.W.3d 323, 327 (Tex. Crim.
      App. 2000); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.
      1997). When the trial court makes no explicit findings of historical facts,
      we view the evidence in the light most favorable to the trial court's
      ruling. Carmouche, 10 S.W.3d at 327–28. If the trial court's ruling is
      correct under any theory of law applicable to the case, the ruling will be
      sustained. State v. Ross, 32 S.W.3d 853, 855–56 (Tex. Crim. App.
      2000).

      Section 51.095 governs the admissibility of a juvenile's custodial
      statement. See Tex. Family Code Ann. § 51.095. A child's written
      statement is admissible if, among other requirements, “the statement
      shows that the child has at some time before the making of the statement
      received” the requisite warning from a magistrate. See id.
      §51.095(a)(1)(A).

Delapaz v. State, No. 05-11-01465-CR, 2013 WL 1896187, at *1-*2 (Tex. App.--

Dallas May 6, 2013, pet. ref’d) (not designated for publication).

      A statement taken in accordance with Section 51.095 is admissible in evidence.

Jeffley v. State, 38 S.W.3d 847, 858 (Tex. App.--Houston [14th Dist.] 2001, pet.

ref’d). “Therefore, the trial court did not err in denying appellant’s motion to suppress

the statement.” Id.

      The Delapaz court succinctly summarized the circumstances in Jeffley:




                                           28
      In Jeffrey5 v. State, Jeffrey, a juvenile, was interviewed at a police station
      about a murder. 38 S.W.3d 847, 852 (Tex. App.--Houston [14th Dist.]
      2001, pet. ref'd). Jeffrey gave one written statement and four oral
      statements before receiving warnings pursuant to section 51.095. Id. In
      her fourth oral statement, Jeffrey incriminated herself. Id. After she
      made the incriminating statement, a magistrate administered the
      warnings prescribed by section 51.095. Jeffrey then provided a second
      written statement. Id. After making the second written statement,
      another magistrate issued a second set of warnings. Id. The court of
      appeals concluded that Jeffrey's third and fourth oral custodial statements
      were inadmissible because they were obtained without a magistrate's
      warning in violation of section 51.095. Id. at 858. However, the court
      also concluded that Jeffrey's second written statement, also the result of
      a custodial interrogation, was obtained in accordance with section 51.095
      because Jeffrey received the required warning before providing the
      statement. Id. The court of appeals concluded the trial court did not err
      by denying Jeffrey's motion to suppress the second written statement. Id.

Delapaz, 2013 WL 1896187, at *2.

      B.     Appellant’s written statement was taken in accordance with
             Section 51.095, and no abuse of discretion in admitting the
             statement is shown.

      Appellant was in custody when he was taken to Judge Ward for his magistrate’s

warnings and interviewed. [1SH35] The audio recording of Appellant’s oral

statements was suppressed because the recording itself did not comply with a state

statute governing the admissibility of an audio recording of a juvenile’s custodial oral

statements, i.e., that such a recording must include the magistrate’s warning and the

child’s waiver of each right before the statement. Tex. Fam. Code § 51.095(a)(5)(A)


      5
              Should be “Jeffley.” Jeffly v. State, 38 S.W.3d 847 (Tex. App.--Houston
[14th Dist.] 2001, pet ref’d).

                                           29
(West 2012). In this case, Judge Ward had lawfully administered the statutory

warnings, but those were not recorded. [1SH8-14, 40] Therefore, the audio recording

was not admissible and was suppressed by the trial court. [2SH25]

       Likewise, testimony about Appellant’s custodial oral statements during his

interview with detectives was not admissible under state statutes governing the

admissibility of those oral statements, i.e., that custodial oral statements are not

admissible unless recorded. Tex. Fam. Code § 51.095(a)(5) & (d) (West 2012). Since

the audio recording of Appellant’s statements was not made in accordance with

Section 51.095, the recording and testimony about the Appellant’s custodial oral

statements were not admissible and were suppressed by the trial court. [2SH25]

       Appellant’s written statement, however, was taken strictly by the book.

       Subsection 51.095(a)(1) provides that “the statement of a child is admissible in

evidence in any future proceeding concerning the matter about which the statement

was given if the statement is made in writing [while a child is in custody of an officer]

and:

       (A)   the statement shows that the child has at some time before the
             making of the statement received from a magistrate a warning
             that:

             (i) the child may remain silent and not make any statement at all
             and that any statement that the child makes may be used in
             evidence against the child;

             (ii) the child has the right to have an attorney present to advise the

                                           30
            child either prior to any questioning or during the questioning;

            (iii) if the child is unable to employ an attorney, the child has the
            right to have an attorney appointed to counsel with the child
            before or during any interviews with peace officers or attorneys
            representing the state; and

            (iv) the child has the right to terminate the interview at any time;

      (B) and:

            (i) the statement must be signed in the presence of a magistrate by
            the child with no law enforcement officer or prosecuting attorney
            present, except that a magistrate may require a bailiff or a law
            enforcement officer if a bailiff is not available to be present if the
            magistrate determines that the presence of the bailiff or law
            enforcement officer is necessary for the personal safety of the
            magistrate or other court personnel, provided that the bailiff or
            law enforcement officer may not carry a weapon in the presence
            of the child; and

            (ii) the magistrate must be fully convinced that the child
            understands the nature and contents of the statement and that the
            child is signing the same voluntarily, and if a statement is taken,
            the magistrate must sign a written statement verifying the
            foregoing requisites have been met;

      (C) the child knowingly, intelligently, and voluntarily waives these rights
      before and during the making of the statement and signs the statement in
      the presence of a magistrate; and

      (D) the magistrate certifies that the magistrate has examined the child
      independent of any law enforcement officer or prosecuting attorney,
      except as required to ensure the personal safety of the magistrate or other
      court personnel, and has determined that the child understands the nature
      and contents of the statement and has knowingly, intelligently, and
      voluntarily waived these rights.

Tex. Fam. Code § 51.095(a)(1) (West 2012).

                                          31
      Here, Judge Ward testified that she was authorized by the county to administer

magistrate warnings to juveniles suspected of crimes. [1SH7] Judge Ward testified

that she met and talked with Appellant in her office, which “is directly across from a

conference room and the police officers were in the conference room.” [1SH10]

These areas are designated by the Juvenile Board of Fort Bend County as a juvenile

processing location. [1SH18-19] Appellant was in the custody of the police, but was

not handcuffed and could leave her office at any time. [1SH11]

      Judge Ward testified that she had no reason to ask Appellant whether he had

been drinking or about any drug activity because “I observed his attitude and the way

he was to me and it was very pleasant so I had no reason to question otherwise.”

[1SH9] Judge Ward testified that she conversed with Appellant in English, and

Appellant appeared to have no difficulty in communicating with her. [1SH21] Judge

Ward believed that Appellant was okay to proceed. [1SH9]

      Judge Ward testified that she used a juvenile statement form that conformed to

the requirements of Section 51.095, Texas Family Code, containing the “magistrate

juvenile warning,” the juvenile statement form, and “the magistrate juvenile

verification.” [1SH15-16, 14RRState’s Ex 25] Judge Ward began the warning

process at 9:35 a.m. [1SH17] Judge Ward admonished Appellant that he was being

charged with Aggravated Robbery, a first degree offense, and that it was a serious

offense. [1SH 19]

                                         32
      Judge Ward testified that she gave Appellant the four required warnings,

checking off each as she read it, and having Appellant initial each to indicate he

understood. [1SH20-21] Judge Ward testified, “After I gave him his magistrate

warning, I advised him that if he wished to talked [sic] to the police officers, he could

do so.” [1SH11-12] Appellant indicated that he would like to talk to them and went

to the conference room at about 9:42 a.m. [1SH12, 25] Judge Ward remained in her

office working and heard no raised disturbances or raised voices from the conference

room. [1SH12, 24-25]

       Appellant talked with the officers, then was brought back to Judge Ward’s

office. [1SH13] “I asked him if that was his statement, yes, and that he gave that

statement voluntary [sic] and he said he did.” [1SH14] Judge Ward testified that she

read Appellant his statement, they talked for a few minutes, and Appellant signed the

statement. [1SH26] Judge Ward testified that Appellant had no changes, corrections,

alterations, or deletions to the statement as read to him. [1SH26] Judge Ward drew

“x’s” through several blank spaces and asked Appellant to initial them, “so no one else

could add or take away.” [1SH26] After reviewing Appellant’s statement with him,

Judge Ward signed and noted the time as 11:55 a.m. [1SH25-26]

      The trial court found that the written statement complied with Family Code,

Section 51.095, and “specifically that the defendant prior to and during the making of

the written statement knowingly, intelligently and voluntarily waived the rights set out

                                           33
in the warning prescribed by Subsection A of Section 2 of Article 38.22 . . . And

those are the warnings also contained on the document itself.” [2SH26]

      Appellant’s written statement was taken in compliance with Section 51.095, and

therefore, the trial court did not abuse its discretion in denying Appellant’s motion to

suppress and admitting the statement. Point of Error Two should be overruled.


                         Appellant’s Point of Error Three

      The evidence is insufficient to support Appellant’s conviction for
      aggravated robbery in cause number 12-DCR-61921. [Br at 2, 31]

                                   State’s Answer

      Any rational trier of fact could find beyond a reasonable doubt the
      element of Appellant’s intent to commit theft in approaching Mr. Garza’s
      vehicle with a gun.

                             Argument and Authorities

      In his third point of error, Appellant asserts that the evidence is insufficient to

prove Appellant’s intent to commit robbery because “there was no dialogue” between

Appellant and the victim, Masario Garza, and Mr. Garza “assumed that this person

was going to rob him.” [Br at 33-34] Appellant argues, “The jury was put in a

position to speculate and guess at what Appellant’s conduct and intent was.” [Br at

34]

      Appellant forgets Mr. Garza’s testimony that when he saw Appellant approach

his vehicle with a gun, “I thought, you know, this is no good here because he’s going

                                          34
to try to rob me or something, you know. I wasn’t going to wait around and see what

he was going to do.” [6RR18, emphasis added] Appellant also forgets that his trial

included evidence that about a half hour after shooting Mr. Garza, Appellant

approached Mr. Escobar while he was hard at work cleaning up a store parking lot and

demanded $150 at gunpoint. [5RR7, 18, 21] That Appellant was in the course of

committing theft, and Appellant’s intent to obtain property from Mr. Garza could be

reasonably inferred from his demand for money from Mr. Escobar under similar

circumstances. See Tex. R. Evid. 404(b).

      A.    Standard of Review

      The inquiry on review of the legal sufficiency of the evidence to support
      a criminal conviction is whether, after viewing the evidence in a light
      most favorable to the verdict, any rational trier of fact could have found
      the essential elements of the crime beyond a reasonable doubt. Jackson
      v. Virginia, 443 U.S. 307, 318–19 (1979); Ross v. State, 133 S.W.3d 618,
      620 (Tex. Crim. App. 2004). The same standard of review applies to
      cases involving direct or circumstantial evidence. Burden v. State, 55
S.W.3d 608, 613 (Tex. Crim. App. 2001).

Powell v. State, 194 S.W.3d 503, 506 (Tex. Crim. App. 2006).

      In a circumstantial-evidence case, it is unnecessary for every fact to point
      directly and independently to the guilt of the accused; rather, it is enough
      if the finding of guilt is warranted by the cumulative force of all the
      incriminating evidence. Johnson v. State, 871 S.W.2d 183, 186 (Tex.
      Crim. App. 1993). Similarly, a reviewing court is permitted to consider
      all evidence in the trial-court record, whether admissible or inadmissible,
      when making a legal-sufficiency determination. Dewberry v. State, 4
S.W.3d 735, 740 (Tex. Crim. App. 1999).

Powell, 194 S.W.3d at 507.

                                          35
      A person commits aggravated robbery, a first degree felony, if in the course of

committing theft and with intent to obtain or maintain control of property he

intentionally or knowingly threatens or places another in fear of imminent bodily

injury or death and the person uses or exhibits a deadly weapon or the victim is 65

years of age or older. Tex. Pen. Code §§ 29.02(a)(2); 29.03(a)(2) & (3)(A) (West

2012). A person commits theft if the person appropriates property with intent to

deprive the owner of property without the owner’s effective consent. Tex. Pen. Code

§§ 29.02(a), 31.03(a) (West 2012). “‘In the course of committing theft’ means

conduct that occurs in an attempt to commit, during the commission, or in immediate

flight after the attempt or commission of theft.” Tex. Pen. Code § 29.01(1) (West

2012).

      The indictment tracked the statutes and included two paragraphs: (1) for use of

a deadly weapon, and (2) for the victim, Masario Garza, being a person 65 years of

age or older. [CR-336 at 12]

      The application paragraph of the jury charge tracked the indictment and gave

the jury the option to find Appellant not guilty of aggravated robbery, but guilty of

aggravated assault:

      Now, bearing in mind the foregoing instructions, if you find from the
      evidence beyond a reasonable doubt that on or about January 19, 2012,
      in Fort Bend County, Texas, the Defendant, Damion Gentry, acting alone
      or as a party, did then and there while in the course of committing theft
      of property and with intent to obtain or maintain control of the property,

                                         36
      intentionally or knowingly threaten or place Marsario Garza in fear of
      imminent bodily injury or death, and you also find that said Defendant
      did then and there use or exhibit a deadly weapon, to wit: a firearm, OR
      that Marsario Garza is a person sixty-five years of age or older, you will
      find the Defendant “Guilty” of Aggravated Robbery as charged in the
      indictment.

      Unless you so find from the evidence beyond a reasonable doubt, or if
      you have a reasonable doubt thereof, you will acquit the defendant and
      say by your verdict “not Guilty,” and you will next consider the lesser-
      included offense of Aggravated Assault.

[CR-336 at 315]

      B.     The finding of guilt in the robbery of Marsario Garza is
             warranted by the cumulative force of all the incriminating
             evidence.

      Mr. Garza testified that when he saw the gun, he thought he was going to get

robbed, stepped on the gas, and took off. [6RR18] Mr. Garza “wasn’t going to wait

around and see what [Appellant] was going to do.” [6RR18]

      Again, “‘[i]n the course of committing theft’ means conduct that occurs in an

attempt to commit, during the of commission, or in immediate flight after the attempt

or commission of theft.” Tex. Pen. Code § 29.01(1).

      The prosecutor correctly argued, “Does our law say you should wait around to

be robbed and then only you can be changed [sic] with aggravated robbery? No, it

doesn’t . . . The very first definition under roman numeral I, it quotes, “in the course

of committing theft.” Means conduct that was engaged in during an attempt, an

attempt to commit, . . . So an attempt to commit is enough. . . . You don’t have to wait

                                          37
around to get robbed.” [8RR11-12]

      Further, Appellant’s intent to commit theft is shown by his similar act of getting

out of the passenger side of the truck, approaching Mr. Escobar with a gun, and

demanding $150 just a half an hour later. [5RR18] Any reasonable juror could draw

an inference from Appellant’s frustrated effort to obtain money in robbing Mr. Garza,

who was driving his car and sped off, that Appellant would pick on a person, who was

on foot and could not speed off. And any reasonable juror could draw an inference

that the shooting at Mr. Garza on Highway 90 was linked to the shooting at Mr.

Escobar in Rosenberg, and that both aggravated robberies were committed in the same

criminal transaction to thieve.

      When all the evidence is considered, “the finding of guilt is warranted by the

cumulative force of all the incriminating evidence.” Powell, 194 S.W.3d at 507. Any

rational trier of fact could find beyond a reasonable doubt that Appellant was in the

course of committing theft when he approached sixty-eight-year-old Marsario Garza.

      Point of Error Three should be overruled.

                                      PRAYER

      The State prays that the judgment of the trial court be affirmed.

                                               John Healey, Jr.
                                               SBOT # 09328300
                                               District Attorney, 268th Judicial District
                                               Fort Bend County, Texas


                                          38
                                              /s/ Gail Kikawa McConnell
                                              Gail Kikawa McConnell
                                              Assistant District Attorney
                                              SBOT # 11395400
                                              Fort Bend County, Texas
                                              301 Jackson Street, Room 101
                                              Richmond, Texas 77469
                                              (281) 341-4460 / (281) 238-3340 (fax)
                                              Gail.McConnell@fortbendcountytx.gov


                      CERTIFICATE OF COMPLIANCE

      I hereby certify that the State’s Appellate Brief, in total through the prayer,
contains 11,065 words as counted by WordPerfect 6X, which is less than the 15,000
word limit for a brief.

                                              /s/ Gail Kikawa McConnell
                                              Gail Kikawa McConnell


                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the State's amended appellate brief was served
by e-mail or the case filing manager on September 15, 2015, on Mr. Michael Diaz,
Attorney for Appellant.

                                              /s/ Gail Kikawa McConnell
                                              Gail Kikawa McConnell




                                         39